*576Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered May 8, 2001, convicting him of assault in the second degree, reckless endangerment in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the interference of the trial court during his cross-examination is unpreserved for appellate review (see People v Charleston, 56 NY2d 886 [1982]). In any event, while the court, at times, took an overly-active role in questioning the defendant, its conduct did not rise “to such an extent as to deny the defendant a fair and impartial trial” (People v Jordan, 138 AD2d 407 [1988]; see People v Sevencan, 258 AD2d 485 [1999]; People v Watts, 159 AD2d 740 [1990]). Furthermore, any potential prejudice to the defendant was minimized by the trial court’s instructions to the jury advising it that the court had no opinion concerning the case (see People v Man Xing Guo, 271 AD2d 700 [2000]; People v Cuba, 154 AD2d 703 [1989]).
The defendant’s remaining contentions either are unpreserved for appellate review or without merit. Florio, J.P., Krausman, Goldstein and Mastro, JJ., concur.